 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEY ROBERT RUIZ,                                 No. 1:21-cv-00575-DAD-SKO (HC)
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
14   ON HABEAS CORPUS,                                 PETITION FOR WRIT OF HABEAS
                                                       CORPUS, AND DECLINING TO ISSUE
15                      Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                     (Doc. Nos. 1, 12)
17

18          Petitioner Joey Robert Ruiz is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 8, 2021, the assigned magistrate judge screened petitioner’s petition and issued

22   findings and recommendations recommending that the pending petition for federal habeas relief

23   be summarily dismissed because petitioner has failed to state a cognizable claim for federal

24   habeas relief, failed to name a proper respondent, and failed to exhaust his claims by first

25   presenting them to the highest state court prior to seeking federal habeas relief. (Doc. No. 12.) In

26   addition, the findings and recommendations concluded that petitioner had not complied with Rule

27   2(c) the Rules Governing Section 2254 Cases by failing to adequately set forth grounds for

28   federal habeas relief. (Id. at 3.) In particular, the findings and recommendations note that
                                                      1
 1   “petitioner makes a conclusory allegation that the parole board violated state law, but he makes

 2   no argument in support of his claim, nor does he provide any facts supporting his claim.” (Id.)

 3   The pending findings and recommendations were served on petitioner with notice that any

 4   objections thereto were to be filed within twenty-one (21) days of service. (Id. at 4.) To date,

 5   petitioner has not filed any objections to the pending findings and recommendations, and the time

 6   in which to do so has passed.

 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 9   pending findings and recommendations are supported by the record and by proper analysis.

10           Having determined that petitioner is not entitled to habeas relief, the court now turns to

11   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

12   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

13   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

14   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

15   certificate of appealability). Specifically, the federal rules governing habeas cases brought by

16   state prisoners require a district court issuing an order denying a habeas petition to either grant or

17   deny therein a certificate of appealability. See Rules Governing § 2254 Case, Rule 11(a). A

18   judge shall grant a certificate of appealability “only if the applicant has made a substantial

19   showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the certificate must

20   indicate which issues satisfy this standard. 28 U.S.C. § 2253(c)(3). Here, petitioner has not made
21   such a showing. Accordingly, a certificate of appealability will not be issued.

22           Accordingly,

23           1.     The findings and recommendations issued April 8, 2021 (Doc. No. 12) are adopted

24                  in full;

25           2.     The petition for writ of habeas corpus (Doc. No. 1) is summarily dismissed;

26   /////
27   /////

28   /////
                                                       2
 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   May 18, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
